Case: 14-20450      Document: 00512820751         Page: 1    Date Filed: 10/30/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT



                                    No. 14-20450
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                         October 30, 2014
                                                                           Lyle W. Cayce
DARREL BURDITT,                                                                 Clerk

                                                 Plaintiff-Appellant

v.

JUDGE DANIEL LEEDY, et al.,

                                                 Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1070


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Darrel Burditt appeals the dismissal of his claims to set aside his plea of
nolo contendre to driving without a license. We AFFIRM.
       Burditt filed claims under 42 U.S.C. §§ 1983 and 1985 against Austin
County Court at Law Judge Daniel Leedy and against Assistant District



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20450    Document: 00512820751     Page: 2   Date Filed: 10/30/2014


                                 No. 14-20450


Attorney Brandy Davidson in their individual capacities. Additional claims
against District Attorney Travis Koehn in his official capacity have been
abandoned on appeal. Burditt claims the county court lacked jurisdiction to
enter judgment on his plea of nolo contendre, and that, for this reason, Leedy
and Davidson conspired to commit a fraud on the court by accepting the plea.
      The Rooker-Feldman doctrine bars federal courts from entertaining
collateral attacks on state-court judgments. United States v. Shepherd, 23 F.3d
923, 924 (5th Cir. 1994)(discussing D.C. Court of Appeals v. Feldman, 460 U.S.
462, 482 (1983), and Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923)). Such
attacks will be considered only when a state judgment is void. Shepherd, 23
F.3d at 925. In Texas, a judgment is void only if the court rendering judgment
lacked jurisdiction over the case. Cook v. Cameron, 733 S.W.2d 137, 140 (Tex.
1987) (citations omitted).
      In Texas, county courts have exclusive jurisdiction over “misdemeanors
other than misdemeanors involving official misconduct and cases in which the
highest fine that may be imposed is $500 or less.” TEX. GOV’T CODE § 26.045(a).
Burditt was charged with a Class B misdemeanor carrying a maximum fine of
$2,000. Therefore, the county court had exclusive jurisdiction over his case
and properly entered judgment on his plea. Moreover, the fact that Burditt
ultimately pled guilty to a Class C misdemeanor is irrelevant. See Jones v.
State, 502 S.W.2d 771, 774 (Tex. Crim. App. 1973). Even if it were relevant,
the county court would still have had jurisdiction over Burditt’s case, although
not exclusive jurisdiction. See TEX. CODE CRIM. P. art. 4.07.
      Because Burditt’s conviction constituted a valid state-court judgment,
the district court was barred from considering Burditt’s collateral attack on
that judgment and properly dismissed his claims. AFFIRMED.


                                          2